Exhibit 10.B

VIAD CORP
2007 OMNIBUS INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
Effective as of February 25, 2010

(NQ)

Viad Corp (Corporation), a Delaware corporation, grants to       (Grantee) the
option (Option) to purchase from the Corporation, pursuant to the 2007 Viad Corp
Omnibus Incentive Plan (Plan), at the price of $    per share (Option Price)
       Shares of its Common Stock, par value $1.50 each (Common Stock) through
the exercise of this Option in accordance with the terms and conditions
hereinafter set forth.

1. Option Period and Termination of Employment of Grantee. The period during
which this Option may be exercised (Option Period) is the period beginning on
the date hereof and ending ten (10) years from such date, subject to Section 2
below, and during this period this Option may be exercised only by the Grantee
personally and while an employee of the Corporation or a subsidiary or division
thereof (Affiliate), except that:

(a) If the Grantee ceases to be an employee of the Corporation or any Affiliate
of the Corporation for any reason, excluding death, disability, retirement and
termination of employment for Cause (as defined below), the option rights
hereunder (as they exist on the day the Grantee ceases to be an employee) may be
exercised only within a period of three (3) months thereafter, subject to the
notice requirements and forfeiture provisions set forth below, or prior to the
expiration of the Option Period, whichever shall occur sooner. If Grantee is an
employee and is terminated for Cause, all the option rights hereunder shall
expire immediately upon the giving to such Grantee of notice of such
termination. As used herein, the term “Cause” means (1) the conviction of a
participant for committing a felony under federal law or the law of the state in
which such action occurred, (2) dishonesty in the course of fulfilling a
participant’s employment duties, or (3) willful and deliberate failure on the
part of a participant to perform his employment duties in any material respect,
or such other events as will be determined by the Committee. The Committee will
have the sole discretion to determine whether “Cause” exists, and its
determination will be final.

(b) If the Grantee ceases to be an employee of the Corporation or any Affiliate
of the Corporation due to death, or dies within the three month or three year
periods referred to in Sections (a) or (c) of this Section 1, the option rights
hereunder (as they exist immediately prior to the Grantee’s death) may be
exercised by the Grantee’s personal representative only during a period of
twelve (12) months thereafter in the case of death and only during a period of
three (3) years thereafter in the case of disability, provided, if the Grantee
dies within such three-year period, any unexercised option held by the Grantee
will, notwithstanding the expiration of such three-year period, continue to be
exercisable to the extent to which it was exercisable at the time of death for a
period of twelve (12) months from the date of such death, subject in each case
to the notice requirements set forth below, or prior in each case to the
expiration of the Option Period, whichever shall occur sooner.

(c) If the Grantee ceases to be an employee of the Corporation or any Affiliate
of the Corporation by reason of disability, the option rights hereunder (as they
exist on the day the Grantee ceases to be such employee) may be exercised only
within a period of three (3) years thereafter, subject to Section 2(c) below and
further subject to the notice requirements set forth below, or prior to the
expiration of the Option Period, whichever shall occur sooner.

(d) If the Grantee ceases to be an employee of the Corporation or any Affiliate
of the Corporation by reason of retirement, the option rights hereunder (as they
exist on the day the Grantee ceases to be such employee) may be exercised only
within a period of five (5) years thereafter, subject to Section 2(c) below and
further subject to the notice requirements and non-compete and forfeiture
provisions set forth below, or prior to the expiration of the Option Period,
whichever shall occur sooner.

2. Method of Exercise of this Option. This Option may be exercised in the manner
hereinafter prescribed, in whole or in part, at any time or from time to time,
during the Option Period as follows:

(a) One-third (1/3) of the Shares hereby optioned at any time after one year
from the date hereof;

(b) One-third (1/3) of the Shares hereby optioned at any time two years from the
date hereof; and

(c) The balance of the Shares hereby optioned at any time after three (3) years
from the date hereof, provided that 100 Shares, or the total number of Shares
remaining unpurchased hereunder, if less than 100 Shares, is the minimum number
which may be purchased hereunder at any one time. This Option shall not be
exercisable prior to the expiration of one year from the date of grant, except
as otherwise specified in the Plan. All purchases hereunder must be completed
within the time periods prescribed herein for the exercise thereof.

(d) Notwithstanding Sections (a), (b), and (c) of this Section 2 if the Grantee
ceases to be an employee of the Corporation by reason of death, disability or
retirement, this Option (to the extent valid and outstanding as of the date such
Grantee ceases to be an employee) if not then exercisable shall become fully
exercisable to the full extent of the original grant; provided, however, that if
such date such Grantee ceases to be an employee is within six months of the date
of grant of a particular Stock Option held by a Grantee who is an officer of the
Corporation and is subject to Section 16(b) of the Exchange Act this Option
shall not become fully exercisable until six months and one day after such date
of grant.

On or before the expiration of the Option Period specified herein, written
notice of the exercise of this Option with respect to all or a part of the
Common Stock hereby optioned may be mailed or delivered to the Corporation by
the Grantee in substantially the form attached hereto or in such other form as
the Corporation may require, properly completed and among other things stating
the number of Shares of Common Stock with respect to which the Option is being
exercised, and specifying the method of payment for such Common Stock. The
notice must be mailed or delivered prior to the expiration of this Option.

Before any stock certificates shall be issued, the entire purchase price of the
Common Stock purchased shall be paid to the Corporation. Certificates,
registered in the name of the purchaser for the Common Stock purchased, will be
issued to the purchaser as soon as practicable thereafter. Failure to pay the
purchase price for any Common Stock within the time specified in said notice
shall result in forfeiture of the Grantee’s right to purchase the Common Stock
at a later date and the number of Shares of Common Stock which may thereafter be
purchased hereunder shall be reduced accordingly.

The purchase price may be paid either entirely in cash or in whole or in part
with unrestricted Common Stock already owned by the Grantee. If the Grantee
elects to pay the purchase price entirely in cash, he will be notified of the
purchase price by the Corporation. If the Grantee elects to pay the purchase
price either substantially all with Common Stock or partly with Common Stock and
the balance in cash, he will be notified by the Corporation of the fair market
value of the Common Stock on the exercise date and the amount of Common Stock or
cash payable. Within five business days after the exercise date, the Grantee
shall deliver to the Corporation either cash or Common Stock certificates, in
negotiable form, at least equal in value to the purchase price, or that portion
thereof to be paid for with Common Stock, together with cash sufficient to pay
the full purchase price. Only full Shares of Common Stock shall be utilized for
payment purposes.

To the extent permissible under applicable tax, securities, and other laws, the
Corporation will permit Grantee to satisfy a tax withholding requirement by
surrendering Shares, including Shares to which Grantee is entitled as a result
of the exercise of this Option, in such manner as the Corporation shall choose
in its discretion to satisfy such requirement.

3. Restrictive Covenant, Forfeiture and Repayment Provisions. Unless a Change of
Control (as defined in the Plan) shall have occurred after the date hereof:

(a) Certification. The right to exercise this Option shall be conditional upon
certification by the Grantee at time of exercise that the Grantee has read and
understands the restrictive covenant, forfeiture and repayment provisions set
forth in this Section 3, that the Grantee has not engaged in any misconduct or
acts contrary to the Corporation as described below, and that Grantee has no
intent to leave employment with the Corporation or any of its Affiliates for the
purpose of engaging in any activity or providing any services which are contrary
to the spirit and intent of Section 3(b).

(b) Non-Compete. Unless a Change of Control (as defined in the Plan) shall have
occurred after the date hereof:

(i) In order to better protect the goodwill of the Corporation and its
Affiliates and to prevent the disclosure of the Corporation’s or its Affiliates’
trade secrets and confidential information and thereby help insure the long-term
success of the business, the Grantee, without prior written consent of the
Corporation, will not engage in any activity or provide any services, whether as
a director, manager, supervisor, employee, adviser, agent, consultant, owner of
more than five (5) percent of any enterprise or otherwise, for a period of
eighteen (18) months following the date of the Grantee’s termination of
employment with the Corporation or any of its Affiliates, in connection with the
manufacture, development, advertising, promotion, design, or sale of any service
or product which is the same as or similar to or competitive with any services
or products of the Corporation or its Affiliates (including both existing
services or products as well as services or products known to the Grantee, as a
consequence of the Grantee’s employment with the Corporation or one of its
Affiliates, to be in development):

(1) with respect to which the Grantee’s work has been directly concerned at any
time during the two (2) years preceding termination of employment with the
Corporation or one of its Affiliates, or

(2) with respect to which during that period of time the Grantee, as a
consequence of the Grantee’s job performance and duties, acquired knowledge of
trade secrets or other confidential information of the Corporation or its
Affiliates.

(ii) For purposes of the provisions of Section 3(b), it shall be conclusively
presumed that the Grantee has knowledge of information he or she was directly
exposed to through actual receipt or review of memos or documents containing
such information, or through actual attendance at meetings at which such
information was discussed or disclosed.

(iii) In addition to any other remedy at law or in equity, including injunctive
relief, the Corporation is authorized to suspend or terminate this Option and
any other outstanding stock option or stock appreciation right held by the
Grantee prior to or after termination of employment if the Grantee engages in
any conduct agreed to be avoided pursuant to the provisions of Section 3(b) at
any time within the eighteen (18) months following the date of the Grantee’s
termination of employment with the Corporation or any of its Affiliates.

(iv) In addition to any other remedy at law or in equity, including injunctive
relief if, at any time within eighteen (18) months after the date of the
Grantee’s termination of employment with the Corporation or any of its
Affiliates, Grantee engages in any conduct agreed to be avoided pursuant to the
provisions of Section 3(b), then any gain (without regard to tax effects)
realized by Grantee from the exercise of this Option, in whole or in part, shall
be paid by Grantee to the Corporation. Grantee consents to the deduction from
any amounts the Corporation or any of its Affiliates owes to Grantee to the
extent of the amounts Grantee owes the Corporation hereunder.

(c) Misconduct. Unless a Change of Control shall have occurred after the date
hereof:

(i) The Corporation is authorized to suspend or terminate this Option and any
other outstanding stock option or stock appreciation right held by the Grantee
prior to or after termination of employment if the Corporation reasonably
determines that during the Grantee’s employment with the Corporation or any of
its Affiliates:

(1) Grantee knowingly participated in misconduct that causes a misstatement of
the financial statements of Viad or any of its Affiliates or misconduct which
represents a material violation of any code of ethics of the Corporation
applicable to the Grantee or of the Always Honest compliance and ethics program
or similar program of the Corporation; or

(2) Grantee was aware of and failed to report, as required by any code of ethics
of the Corporation applicable to the Grantee or by the Always Honest compliance
program or similar program of the Corporation, misconduct that causes a
misstatement of the financial statements of Viad or any of its Affiliates or
misconduct which represents a material knowing violation of any code of ethics
of the Corporation applicable to the Grantee or of the Always Honest compliance
program or similar program of the Corporation.

(ii) If, at any time after the Grantee exercises this Option in whole or in
part, the Corporation reasonably determines that the provisions of Section 3(c)
applies to the Grantee, then any gain (without regard to tax effects) realized
by the Grantee from such exercise shall be paid by Grantee to the Corporation.
The Grantee consents to the deduction from any amounts the Corporation or any of
its Affiliates owes to the Grantee to the extent of the amounts the Grantee owes
the Corporation under this Section 3.

(d) Acts Contrary to Corporation. Unless a Change of Control shall have occurred
after the date hereof:

(i) The Corporation is authorized to suspend or terminate this Option and any
other outstanding stock option or stock appreciation right held by the Grantee
prior to or after termination of employment if the Corporation reasonably
determines that Grantee has acted significantly contrary to the best interests
of the Corporation, including, but not limited to, any direct or indirect
intentional disparagement of the Corporation.

(ii) If, at any time within two (2) years after the Grantee exercises this
Option in whole or in part, the Corporation reasonably determines that Grantee
has acted significantly contrary to the best interests of the Corporation,
including, but not limited to, any direct or indirect intentional disparagement
of the Corporation, then any gain (without regard to tax effects) realized by
the Grantee from such exercise shall be paid by Grantee to the Corporation. The
Grantee consents to the deduction from any amounts the Corporation or any of its
Affiliates owes to the Grantee to the extent of the amounts the Grantee owes the
Corporation under this Section 3.

(e) The Corporation’s reasonable determination required under Sections 3(c)(i)
and (ii) and 3(d)(i) and (ii) shall be made by the Human Resources Committee of
the Corporation’s Board of Directors, in the case of executive officers of the
Corporation, and by the Chief Executive Officer and Corporate Compliance Officer
of the Corporation, in the case of all other officers and employees.

4. Non-Transferability of this Option. This Option may not be assigned,
encumbered or transferred, in whole or in part, except by the Grantee’s will or
in accordance with the applicable laws of descent and distribution or as
otherwise provided or permitted under the Plan, except that a Grantee holding a
Non-Qualified Stock Option may designate as the transferee of any such Option
any member of such Grantee’s “Immediate Family"(as defined in Rule 16a, as
promulgated by the Commission under the Exchange Act) or to a trust whose
beneficiaries are members of such Grantee’s Immediate Family, without payment of
consideration, to have the power to exercise such Option, and be subject to all
the conditions of such Option prior to such designation, such power to exercise
to become effective only in the event that such optionee shall die prior to
exercising such Option.

5. Adjustments for Changes in Capitalization of Corporation. The Common Stock
covered by this Option is, at the option of the Corporation, either authorized
but unissued or reacquired Common Stock. In the event of any merger,
reorganization, consolidation, recapitalization, stock dividend, stock split,
extraordinary distribution with respect to the Common Stock or other change in
corporate structure affecting the Common Stock during the Option Period, the
number of Shares of Common Stock which may thereafter be purchased pursuant to
this Option and the purchase price per share, shall be appropriately adjusted,
or other appropriate substitutions shall be made, and the determination of the
Board of Directors of the Corporation, or the Human Resources Committee of the
Board of Directors, as the case may be, as to any such adjustments shall be
final, conclusive and binding upon the Grantee.

6. Effect of Change in Control. (a) In the event of a Change in Control (as
defined in the Plan), this Option (to the extent outstanding as of the date such
Change in Control is determined to have occurred) if not then exercisable and
vested shall become fully exercisable and vested to the full extent of the
original grant.

(b) Notwithstanding any other provision of the Plan, during the 60-day period
from and after a Change in Control (the “Exercise Period”), the Grantee shall
have the right, whether or not this Option is fully exercisable and in lieu of
the payment of the exercise price for the Shares of Common Stock being purchased
under the Option and by giving notice to the Corporation, to elect (within the
Exercise Period) to surrender all or part of the Option to the Corporation and
to receive cash, within 30 days of such notice, in an amount equal to the amount
by which the Change in Control Price (as defined in the Plan) per share of
Common Stock on the date of such election shall exceed the exercise price per
share of Common Stock under the Option (the “Spread”) multiplied by the number
of Shares of Common Stock granted under the Option as to which the right granted
hereunder shall have been exercised; provided, however, that if the Change in
Control is within six months of the date of grant of a particular Option held by
a Grantee who is an officer of the Corporation and is subject to Section 16(b)
of the Securities Exchange Act of 1934 no such election shall be made by such
Grantee with respect to such Option prior to six months from the date of grant.
Notwithstanding any other provision hereof, if the end of such 60-day period
from and after a Change in Control is within six months of the date of grant of
an Option held by a Grantee who is an officer of the Corporation and is subject
to Section 16(b), such Option shall be canceled in exchange for a cash payment
to the Grantee, effected on the day which is six months and one day after the
date of grant of such Option, equal to the Spread multiplied by the number of
Shares of Common Stock granted under the Option.

7. Plan and Plan Interpretations as Controlling. This Option and the terms and
conditions herein set forth are subject in all respects to the terms and
conditions of the Plan, which are controlling. The Plan provides that the Board
may amend the Plan, and that the Committee may interpret it and establish
regulations for the administration thereof; provided that no such amendment or
regulation shall impair the rights of any Grantee under an Option without the
Grantee’s consent, except an amendment for purposes of compliance with the
federal securities laws. The Grantee, by acceptance of this Option, agrees to be
bound by said Plan and such Board and Committee actions.

8. Termination of the Plan; No Right to Future Grants. By entering into this
Option Agreement, the Grantee acknowledges: (a) that the Plan is discretionary
in nature and may be suspended or terminated by the Corporation at any time;
(b) that each grant of an Option is a one-time benefit which does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options; (c) that all determinations with respect to any such future
grants, including, but not limited to, the times when the Option shall be
granted, the number of Shares subject to each Option, the Option price, and the
time or times when each Option shall be exercisable, will be at the sole
discretion of the Corporation; (d) that the Grantee’s participation in the Plan
shall not create a right to further employment with the Grantee’s employer and
shall not interfere with the ability of the Grantee’s employer to terminate the
Grantee’s employment relationship at any time with or without cause; (e) that
the Grantee’s participation in the Plan is voluntary; (f) that the value of the
Options is an extraordinary item of compensation which is outside the scope of
the Grantee’s employment contract, if any; (g) that the Option is not part of
normal and expected compensation for purposes of calculating any severance,
resignation, bonuses, pension or retirement benefits or similar payments;
(h) that the right to purchase Common Stock ceases upon termination of
employment for any reason except as may otherwise be explicitly provided in the
Plan or this Option Agreement; (i) that the future value of the Shares is
unknown and cannot be predicted with certainty; (j) that if the underlying
Shares do not increase in value, the Option will have no value; and (k) the
foregoing terms and conditions apply in full with respect to any prior Option
grants to Grantee.

9. Governing Law. This agreement is governed by and is to be construed and
enforced in accordance with the laws of Arizona.

This Option may not be exercised whenever such exercise or the issuance of any
of the optioned Shares would be contrary to law or the regulations of any
governmental authority having jurisdiction.

IN WITNESS WHEREOF, VIAD CORP has caused this Option to be duly executed in its
name.

Dated:       , 200      

VIAD CORP

      

By: PAUL B. DYKSTRA
ATTEST: Chairman, President and Chief Executive Officer


     
Secretary or Assistant Secretary

This Non-Qualified Stock Agreement shall be effective only upon execution by the
Grantee and delivery to and receipt by the Corporation.

ACCEPTED AND AGREED:

     
Grantee

